DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered. Claims 1-2, 4-6 and 8-22 are pending; claims 1-2, 4, 14 and 20 are amended; and claim 22 is newly added.


Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot in view of new grounds of rejection.
With respect to claim 1, the applicant argues that Ferolito appears to show only a UV reflective covering (#1701) on a side layer located behind the LED (#1703) but that it does not appear the side layer reflects any UV radiation.  This limitation is addressed in the updated rejection below.  Specifically, Ferolito teaches that in addition to the reflective covering, Fig. 19 #1701, the diffuser may include reflective coatings to boost efficiency by returning light back toward the skin and to prevent the leakage of light from surfaces that are not adjacent to the skin [par. 0045].  While Fig. 19C does not show the reflective 
With respect to claims 14 and 20, the applicant argues the device of Leclerc only operates when it is applied worn on the skin and not in an unworn state to clean and disinfect the surface of an object.  The Office notes Leclerc indicates individual control over the light sources may be implemented using input devices [par. 0087].  As stated in the rejection this limitation relates to the intended use of the device. The applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Perhaps the art of record could be overcome, if the applicant were to amend the claim to include limitations including the control module automatically selecting and/or moving between a phototherapy mode and a cleaning mode and that only UVB is applied in the phototherapy mode while only UVC is applied in the cleaning mode (assuming this is adequately supported in the original disclosure).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input component in claims 14 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “such that housing in in an unworn state” which the Office believe should be amended such that the first “in” is changed to “is.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferolito (US 2016/0129279) in view of Leclerc et al. (US 2007/0208395) in view of Moffat (US 2013/0172963) and further in view McGuire (US 2011/0191272).

[Claim 1] Ferolito discloses a wearable ultraviolet light phototherapy device that may be used to stimulate the synthesis of vitamin D [pars. 0002, 0005], comprising: 
a substrate configured to be worn on a body part of a patient, wherein the substrate comprises a multi-layered substrate (comprising a UV reflective covering, Fig. 19 #1701, waveguide, Fig. 19 #1702 and protective, diffusive panel, Fig. 19 #1705) [pars. 0067, 0097] including a reflective outer laser and a reflective size laser (the reflective covering, Fig. 19 #1701, shown in cross-section, and on surfaces not adjacent the skin, the diffuser may include reflective coatings to boost efficiency by returning light back toward the skin and to prevent the leakage of light) [par. 0045]; 
at least one ultraviolet light emitting source (LED, Fig. 19 #1703) located about the substrate to deliver ultraviolet radiation into the body part of the patient via the substrate, wherein the 290 nm to 320 nm) [pars. 0051, 0097]; and 
a control module (controller and control interface allowing programmatic settings of the wearable device) coupled to the at least one ultraviolet light emitting source to control the operation thereof, wherein the control module directs the at least one ultraviolet light emitting source to deliver a predetermined amount (programmed amount) of ultraviolet radiation at the peak wavelength into the body part of the patient, the control module determining the predetermined amount of ultraviolet radiation as a function of the patient's susceptibility to ultraviolet radiation (based on the pigmentation of the skin) [pars. 0042-0046], and wherein both the reflective outer laser and the reflective side laser reflect ultraviolet radiation generated from the at least one ultraviolet light emitting source towards the body part of the patient (the reflective covering, Fig. 19 #1701, shown in cross-section, and on surfaces not adjacent the skin, the diffuser may include reflective coatings to boost efficiency by returning light back toward the skin and to prevent the leakage of light) [par. 0045].
Ferolito discloses the control module determines the patient's susceptibility to ultraviolet radiation as a function of the patient's skin pigmentation in order to adjust exposure duration and/or intensity [pars. 0042-0046] but does not disclose using the skin thickness and a plurality of general patient parameters including: skin dryness, skin temperature, age, weight, gender, race, and existing medical conditions and/or medical history, wherein the control module analyzes information associated with the skin pigmentation, the skin thickness, and the general patient parameters to select: an intensity of radiation with the peak wavelength, a spatial coverage, a spectral power distribution, and a duration, that is suited for administration to the patient based on the patient's susceptibility.
amount of radiation delivered, intensity of the radiation) [pars. 0078, 0084], a spatial coverage (treat only the target region by selective activation of light sources) [pars. 0009, 0084], a spectral power distribution (wavelength of combination of wavelengths of light may be adjusted according to the type of disorder being treated) [par. 0072], and a duration (time for which radiation is delivered) [par. 0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ferolito by measuring skin thickness and other general parameters, including skin dryness (moisture), skin temperature, race (color), to adjust the intensity, spatial coverage, spectral power distribution, and duration of radiation, as taught by Leclerc, in addition to pigmentation in order to improve therapy by tailoring the radiation parameters to a specific patient’s skin properties. 
Ferolito in view of Leclerc renders obvious the determination of the intensity, spatial coverage, spectral power distribution, and duration of radiation based on the patient’s susceptibility but do not mention the general parameters include age, weight, and medical history.
Moffat discloses a phototherapy apparatus comprising an input component (user interface, #120) positioned on an external surface of the apparatus configured to receive information related to the user's general parameters (age, weight, recent sun exposure, diet, and/or other suitable factors that may affect the user's vitamin D needs including patient history and previous treatments). This user-specific information can be used to derive parameters for a phototherapy session, such as exposure time [pars. 0033, 0036-0038, 0042].

Ferolito in view of Leclerc and Moffat renders obvious the determination of the patient’s susceptibility but do not mention the general parameters gender.
McGuire discloses a system for managing UV exposure wherein user inputs of age, gender and sun exposure are used to determine recommended vitamin D intake [par. 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include gender when determining the patient’s susceptibility since gender is known to affect the amount of vitamin D required. 

[Claim 2] Ferolito discloses a reflecting element located at a first end of the substrate (a UV reflective covering, Fig. 19 #1701, is used with a diffuser, Fig. 19 #1705, which may include reflective coatings on surface not adjacent the skin to boost efficiency by returning light back toward the skin and to prevent the leakage of light which might lead to exposure of unintended surface of both people and objects) [par. 0045], the reflecting element configured to reflect ultraviolet radiation in the substrate [pars. 0045, 0067, 0097], wherein the at least one ultraviolet light emitting source (LED, Fig. 19 #1703) is located at a second end of the substrate and the first end is opposite the second end (because reflective coating are disclosed for preventing unintended exposure, though not shown in Fig. 19C, it would have been obvious to include a coating on the end opposite the LED in order to prevent light from leaking out the size of the waveguide of the substrate).

[Claim 4] Ferolito discloses the multi-layered structure further comprises a diffusive layer (diffusive panel, Fig. 19C #1705) and a core layer (UV waveguide, Fig. 19C #1702) positioned between the reflective outer layer and the diffusive layer, the core layer coupled to the at least one ultraviolet light emitting source (LED Fig. 19C #1703), wherein the core layer light guides the ultraviolet radiation generated from the at least one light emitting source, while the reflective outer layer reflects the ultraviolet radiation towards the diffusive layer for transmission into the body part of the patient [pars. 0067, 0097].

[Claim 5] Ferolito discloses the core layer comprises an ultraviolet transparent layer (the UV waveguide, Fig. 19C #1702, is transparent to UV) [par. 0067].

[Claim 8] Ferolito discloses at least one sensor (CCD or CMOS) operatively coupled to the at least one ultraviolet light emitting source and the control module to obtain operational data (skin pigmentation) relating to the irradiation of the body part of the patient, wherein the control module controls the operation of the at least one ultraviolet light emitting source as a function of the operational data [pars. 0046, 0055, 0097].

[Claim 9] Ferolito discloses the limitations of claim 8, and that some embodiments of the wearable phototherapy device include at least one sensor comprising an ambient radiation sensor (sensor, Figs. 11-12 #1221) configured to obtain radiation conditions of an ambient environment surrounding the substrate (any external illumination for artificial or nature sources with wavelengths falling in the action spectrum), wherein the control module determines whether there is a need to irradiate the body part of the patient with ultraviolet radiation generated from the at least one ultraviolet light emitting source as a function of the obtained radiation conditions (adjust the UV light does based on the ambient light data) [pars. 0053-

[Claim 10] Ferolito discloses the control module determines the patient's susceptibility to ultraviolet radiation as a function of the patient's skin pigmentation [pars. 0042-0046] but does not disclose using fluorescence.
Leclerc discloses an analogous wearable ultraviolet phototherapy device using sensors to provide feedback to a controller to adjust light delivery based on properties of a skin target including photoreflectance (roughness, color, fluorescence, or other characteristics), temperature, electrical impedance, hardness, thickness, moisture, or acoustic reflections, among others [abstract; pars. 0084, 0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ferolito by measuring fluorescence, as taught by Leclerc, in addition to pigmentation in order to predictably determine the appropriate dose of radiation to delivery based on skin properties including fluorescence. 

[Claim 11] Ferolito discloses  the at least one sensor and the control module are configured to monitor the irradiation of the body part of the patient with the at least one ultraviolet light emitting source, the control module adjusting the predetermined amount of ultraviolet radiation directed to the body part as a function of the operational data obtained by the at least one sensor (sensors may also detect the amplitude of emitted light and send to the controller as feedback for adjusting the amplitude to maintain a constant and predictable level; compensating for factors including but not limited to variations in the light emitters, aging effects (dimming) of the light emitters, variations of transparency of the diffusive materials, and degradation of transparency of the diffusive materials) [par. 0046].

[Claim 12] Ferolito discloses emitting UVB light but does not disclose emitting UVC light from 100 nm to 280 nm. 
Leclerc discloses emitting multiple radiation wavelengths in order to treat a variety of conditions including UVC light from 254-270 nm to treat infectious disorders and UVC light from 295-320 nm to treat psoriasis and other skin conditions [pars. 0006, 0068-0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ferolito by including ultraviolet sources ranges from both 254-270 nm and 295-320 nm, as taught by Leclerc, in order to improve the device by providing the ability to treat a variety of skin conditions and infections with a single device.

[Claim 13] Ferolito in view of Leclerc, as applied to claim 12 above, renders obvious a removable, wearable phototherapy device for emitting UVC light including a control interface/input port for programming settings of the wearable device [Leclerc: par. 0087].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to program the device (provide user input) to operate in a UVC disinfection mode to treat infectious disorders which renders the device capable of treating the surface of an object when unattached to the body part (operates within 2.5 cm of body part) [par. 0047].  This is merely an intended use of the device.


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferolito (US 2016/0129279), Leclerc et al. (US 2007/0208395), Moffat (US 2013/0172963) and McGuire (US 2011/0191272) as applied to claim 4 above, and further in view of Dobrinsky et al. (US 2016/0074547).

[Claim 6] Ferolito discloses a diffusive layer but is silent regarding the diffusive layer comprising a plurality of ultraviolet transparent protrusions configured to extract the ultraviolet radiation from the core layer into the body part of the patient.
Dobrinsky discloses an analogous UV wave guiding structure (Fig. 3 #18) comprising a set of diffusive elements (Fig. 3 #42) in the form of small cylindrical-shaped knobs that facilitate scattering and dispersal of  UV radiation that is emitted from a UV radiation source [par. 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diffusive layer of Ferolito to includes a plurality of UV transparent protrusions (knobs), as taught by Dobrinsky, in order to disperse and scatter UV radiation in a desired pattern.

[Claim 21] Ferolito discloses a diffusive layer but is silent regarding the diffusive layer comprising a layered arrangement of fluoropolymer films and/or light diffusing elements, wherein the layered arrangement of the diffusive layer forms one or more voids
Dobrinsky discloses an analogous UV wave guiding structure (Fig. 3 #18) comprising a set of diffusive elements (Fig. 3 #42) in the form of small cylindrical-shaped knobs, having voids therebetween, made of fluoropolymer material that facilitate scattering and dispersal of UV radiation that is emitted from a UV radiation source [par. 0043].  A fluoropolymer film may be placed over the fluoropolymer knobs to separate them from the skin [par. 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diffusive layer of Ferolito to includes a plurality of UV transparent fluoropolymer protrusions .  


Claims 14-15, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc et al. (US 2007/0208395) in view of Moffat (US 2013/0172963) and further in view of Ferolito (US 2016/0129279).

[Claim 14] Leclerc discloses a wearable ultraviolet light phototherapy device, comprising: 
a housing  (substrate, #104) configured to be worn about a body part of a patient (in the form of a bracelet, Fig. 7A, or bandage, Fig. 7B), the housing including an inner wall surface (bottom side applied to target body surface) and an outer wall surface (top side) [pars. 0067, 0074], wherein the inner wall surface faces a portion of skin of the patient when the housing worn about the body part and the outer wall surface faces an ambient environment external to the housing [Figs. 7A-B]; 
an input component (input port) on the outer wall surface of the housing for receiving information relating to a plurality of parameters and operating parameters (programs, measured parameters or input parameters) [pars. 0087, 0104]; 
a set of ultraviolet light emitting sources (radiation sources, #102) placed in the housing to direct ultraviolet radiation toward the inner wall surface of the housing for transmission towards the portion of skin of the patient in a phototherapy treatment mode (the device provides phototherapy), wherein at least one of the ultraviolet light emitting sources is a ultraviolet-B (UV-B) light emitting source that operates with a peak wavelength ranging from 295 nm to 315 nm (295-320 nm) [pars. 0067-0068, 0076], wherein at least one of the 254-270 nm to treat infectious disorders), the UV-C light emitting source configured to direct the UV-C radiation toward the inner wall surface of the housing for transmission towards a surface of an object when the housing is removed from the body part in a cleaning treatment mode for disinfection of the object such that the housing is in an unworn state (because the device may emit UV-C radiation matching the wavelengths disclosed by the applicant and Leclerc for performing cleaning, i.e. disinfection/sterilization, the device would disinfect the object when the UV-C light is incident on the object in a unworn state – this is merely an intended use of the device) [pars. 0006, 0068-0070]; 
at least one sensor to obtain operational data relating to the irradiation of the portion of skin of the patient during the phototherapy treatment mode and operational data relating to the disinfection of the surface of the object during the cleaning treatment mode (feedback provided to an operation controller from a sensor measuring the condition of a particular areas of a patient’s body surface – which may be used during either a phototherapy or cleaning application) [par. 0084]; and 
a control module operatively coupled to the input component, the set of ultraviolet light emitting sources and the least one sensor to control the irradiation of the portion of skin of the patient during the phototherapy treatment mode and operational data relating to the disinfection of the surface of the object during the cleaning treatment mode (during emission of UV-B or UV-C radiation), wherein, during the phototherapy treatment mode, the control module is configured to: 
determine an amount of ultraviolet radiation to be directed towards the portion of skin of the patient based on the parameters received by the input component and photoreflectance, roughness, color, fluorescence, or other characteristics, temperature, electrical impedance, hardness, thickness, moisture, or acoustic reflections, among others), 
specify a plurality of irradiation parameters that enable the set of ultraviolet light emitting sources to deliver the determined amount of ultraviolet radiation towards the portion of skin of the patient, 
monitor, using the at least one sensor, the irradiation of the portion of skin of the patient, and 
adjust one or more of the plurality of irradiation parameters based on feedback provided by the at least one sensor [pars. 0078, 0084, 0129], and 
wherein the control module is configured to direct the UV-C light emitting source to deliver the UV-C radiation to the surface of the object during the cleaning treatment mode based on user input received by the input component (the input received determines whether UV-C light is delivered which results in cleaning) [pars. 0006, 0068-0070].
Leclerc discloses an input port for entering programs or parameters into memory but does not recite general patient parameters.
Moffat discloses a phototherapy apparatus comprising an input component (user interface, #120) positioned on an external surface of the apparatus configured to receive information related to the user's general parameters (age, weight, recent sun exposure, diet, and/or other suitable factors that may affect the user's vitamin D needs). This user-specific information can be used to derive parameters for a phototherapy session, such as exposure time [par. 0037].  Moffat further indicates the user interface may have an activation button to initiate therapy [par. 0043]. 

Leclerc discloses feeding back operational data relating to phototherapy and cleaning to the controller but does not disclose wherein the operational data relating to the disinfection of the surface of the object during the claiming treatment mode does not include data relating to the skin. 
Ferolito discloses a wearable ultraviolet light phototherapy device, comprising: 
a housing (cover) configured to be worn about a body part of a patient (the wearable device may be in the form of band, cuff, ring or patch worn on the body, e.g. a band in Fig. 4 #1113) [pars. 0047-0048], the housing including an inner wall surface (protective panel, Fig. 19C #1705, applied to the target body surface) and an outer wall surface (UV reflective covering, Fig. 19C #1701, located at the top of the device) [par. 0067], wherein the inner wall surface faces a portion of skin of the patient when the housing is worn about the body part and the outer wall surface faces an ambient environment external to the housing [Fig. 19C]; 
an input component (control interface) for receiving information relating to a plurality of parameters and operating parameters (programmatic settings for light frequencies, power levels, schedule, intensity, duration and pulse width, and electronic data such as skin type and exposure profile) [pars. 0042-0044, 0048]; 
a sensor (CCD or CMOS) to obtain operational data relating to characteristics of the skin (skin pigmentation) wherein the control module controls the operation of an ultraviolet light emitting source as a function of the operational data [pars. 0046, 0055, 0097];
a proximity sensor for turning on an ultraviolet light source when the device is within 2.5 cm of the skin surface (meaning activation could occur in an “unworn” state
a sensor (Figs. 11-12 #1221) configured to obtain operational data relating to the ambient environment operational not including data relating to skin (external illumination from artificial or nature sources with wavelengths falling in the action spectrum, is measured and used to adjust the UV light dose based on ambient light data) [pars. 0053-0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wearable device rendered obvious by Leclerc in view of Moffat to include an ambient light sensor (which does not generate data relating to the skin) and/or a proximity sensor with up to a 2.5 cm range in addition to the sensor which measures characteristics of the skin treatment tissue, as taught by Ferolito, in order to improve the device by ensuring the proper application and dosage of UV light is applied while reducing energy requirements based on the ambient UV light already being applied to the target area by the environment.

[Claim 15] Leclerc discloses the outer wall surface of the housing comprises an ultraviolet impenetrable material (reflective layer of aluminum on a reflective mount) that prevents any ultraviolet radiation generated from the set of ultraviolet light emitting sources from leaking out of the housing into the ambient environment [pars. 0079, 0109].

[Claim 18] Leclerc discloses at least one visible light emitting source  (500-750 nm) located about the housing to deliver visible light radiation into the portion of skin of the patient during the phototherapy mode [pars. 0071-0072].

[Claim 19] Leclerc discloses the inner wall surface of the housing comprises a light guiding layer that directs the ultraviolet radiation emitted from the set of ultraviolet light emitting sources towards the portion of skin of the patient during the phototherapy treatment mode (spectral conditioner, #550, improves uniformity and optional patient interface, #512, serves as an adhesive to the skin) [pars. 0117-0118].

[Claim 20] Leclerc discloses a wearable ultraviolet light phototherapy device, comprising: 
a housing  (substrate, #104) configured to be removably worn about a body part of a patient (in the form of a bracelet, Fig. 7A, or bandage, Fig. 7B), the housing including an inner wall surface (bottom side applied to target body surface) and an outer wall surface (top side) [pars. 0067, 0074], wherein the inner wall surface faced a portion of skin of the patient while worn [Figs. 7A-B] and the outer wall surface faces an ambient environment external to the housing [par. 0074]; 
an input component (input port) on the outer wall surface of the housing for receiving information relating to a plurality of parameters and operating parameters (programs, measured parameters or input parameters) [pars. 0087, 0104]
a set of ultraviolet light emitting sources (radiation sources, #102) placed in the housing to direct ultraviolet radiation toward the inner wall surface of the housing for transmission towards the portion of skin of the patient in a phototherapy treatment mode, wherein at least one of the ultraviolet light emitting sources operates with a peak wavelength ranging from 295 nm to 315 nm (295-320 nm) [pars. 0067-0068, 0076], wherein at least one of the ultraviolet light emitting sources is an ultraviolet-C (UV-C) light emitting source that directs UV-C radiation having a peak wavelength ranging from 100 nm to 280 nm (254-270 nm to treat infectious disorders), the UV-C light emitting source configured to direct the UV-C radiation toward the inner wall surface of the housing for transmission towards a surface of an object when the housing is removed from the body part in a cleaning treatment mode for disinfection of the object such that the housing is in an unworn state (because the device may emit UV-C radiation matching the wavelengths disclosed by the applicant and Leclerc for performing cleaning, i.e. disinfection/sterilization, the device would disinfect the object when the UV-C light is incident on the object in a unworn state – this is merely an intended use of the device) [pars. 0006, 0068-0070];
at least one sensor to obtain operational data relating to the irradiation of the portion of skin of the patient during the phototherapy treatment mode and operational data relating to the disinfection of the surface of the object during the cleaning treatment mode (feedback provided to an operation controller from a sensor measuring the condition of a particular areas of a patient’s body surface – which may be used during either a phototherapy or cleaning application) [par. 0084]; and  
a control module operatively coupled to the input component, the set of ultraviolet light emitting sources and the least one sensor to control the irradiation of the portion of skin of the patient during the phototherapy mode, wherein the control module is configured to:
determine an amount of ultraviolet radiation to be directed towards the portion of skin of the patient based on the parameters received by the input component and the operational data obtained by the at least one sensor (photoreflectance, roughness, color, fluorescence, or other characteristics, temperature, electrical impedance, hardness, thickness, moisture, or acoustic reflections, among others), 
specify a plurality of irradiation parameters that enable the set of ultraviolet light emitting sources to deliver the determined amount of ultraviolet radiation towards the portion of skin of the patient, 
monitor, using the at least one sensor, the irradiation of the portion of skin of the patient, and 
adjust one or more of the plurality of irradiation parameters based on feedback provided by the at least one sensor [pars. 0078, 0084, 0129], and
wherein, during the cleaning treatment mode, the control module is configured to direct the UV-C light emitting source to deliver the UV-C radiation to the surface of the object based on user input received by the input component (the input received determines whether UV-C light is delivered which results in cleaning) [pars. 0006, 0068-0070] and adjust one or more of the plurality of irradiation parameters based on feedback provided by the at least one sensor (feedback associated with the treatment area) [par. 0084]. 
Leclerc discloses an input port for entering programs or parameters into memory but does not recite general patient parameters.
Moffat discloses a phototherapy apparatus comprising an input component (user interface, #120) positioned on an external surface of the apparatus configured to receive information related to the user's general parameters (age, weight, recent sun exposure, diet, and/or other suitable factors that may affect the user's vitamin D needs). This user-specific information can be used to derive parameters for a phototherapy session, such as exposure time [par. 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the input port of Leclerc to receive patient general parameters as taught by Moffat in order to improve phototherapy by accurately tailoring the exposure parameters to the patient’s unique condition.
Leclerc in view of Moffat discloses detectors for providing patient parameters including skin thickness and color (i.e. pigmentation) but is silent regarding using a camera.   Further, Leclerc discloses feeding back operational data relating to phototherapy and cleaning to the controller but does not disclose wherein the operational data relating to the disinfection of the surface of the object during the claiming treatment mode does not include data relating to the skin.
Ferolito discloses a wearable ultraviolet light phototherapy device, comprising: 
a housing (cover) configured to be worn about a body part of a patient (the wearable device may be in the form of band, cuff, ring or patch worn on the body, e.g. a band in Fig. 4 #1113) [pars. 0047-0048], the housing including an inner wall surface (protective panel, Fig. 19C #1705, applied to the target body surface) and an outer wall surface (UV reflective covering, Fig. 19C #1701, located at the top of the device) [par. 0067], wherein the inner wall surface faces a portion of skin of the patient when the housing is worn about the body part and the outer wall surface faces an ambient environment external to the housing [Fig. 19C]; 
an input component (control interface) for receiving information relating to a plurality of parameters and operating parameters (programmatic settings for light frequencies, power levels, schedule, intensity, duration and pulse width, and electronic data such as skin type and exposure profile) [pars. 0042-0044, 0048]; 
a camera (CCD or CMOS) operatively coupled to the at least one ultraviolet light emitting source and the control module to obtain operational data (skin pigmentation) relating to the irradiation of the body part of the patient, wherein the control module controls the operation of the at least one ultraviolet light emitting source as a function of the operational data [pars. 0046, 0055, 0097]; 
a proximity sensor for turning on an ultraviolet light source when the device is within 2.5 cm of the skin surface (meaning activation could occur in an “unworn” state) [pars. 0047]; and
a sensor (Figs. 11-12 #1221) configured to obtain operational data relating to the ambient environment operational not including data relating to skin (external illumination from artificial or nature sources with wavelengths falling in the action spectrum, is measured and used to adjust the UV light dose based on ambient light data) [pars. 0053-0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wearable device rendered obvious by Leclerc in view of Moffat to include an ambient light 

[Claim 22] Leclerc discloses the inner wall surface of the housing comprises a diffusive layer that directs the ultraviolet radiation emitted from the set of ultraviolet light emitting sources towards the portion of skin of the patient during the phototherapy treatment mode (spectral conditioner, #550, improves uniformity and optional patient interface, #512, and may be made translucent and/or to scatter light which would result in diffusion of the light incident on the spectral conditioner) [pars. 0117-0118].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leclerc et al. (US 2007/0208395) in view of Moffat (US 2013/0172963) and Ferolito (US 2016/0129279) as applied to claim 14 above, and further in view of Kwak et al. (US 2018/032100).

[Claim 16] Leclerc in view of Moffat and Ferolito discloses measuring skin temperature and controlling the amount of ultraviolet radiation directed toward the patient during the phototherapy mode based on the skin temperature but is silent regarding an infrared camera to obtain in infrared image and using the controller to infer the skin temperature.
Kwak discloses a wearable device comprising a thermal imaging camera (thermal imaging cameras use IR wavelengths) for measuring body/skin temperature [par. 0045].
. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leclerc et al. (US 2007/0208395) in view of Moffat (US 2013/0172963) and Ferolito (US 2016/0129279) as applied to claim 14 above, and further in view of Cotton et al. (US 2009/0080726).

[Claim 17] Leclerc in view of Moffat discloses detectors for providing patient parameters including skin thickness and color (i.e. pigmentation) during the phototherapy mode but is silent regarding using a visible camera.  Ferolito discloses a visible camera (CCD or CMOS) operatively coupled to the at least one ultraviolet light emitting source and the control module to obtain operational data (skin pigmentation) relating to the irradiation of the body part of the patient, wherein the control module controls the operation of the at least one ultraviolet light emitting source as a function of the operational data [pars. 0046, 0055, 0097].
Cotton discloses a digital camera operable to obtain RGB and infrared images that sends data to a computer which determines skin collagen thickness [pars. 0026, 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device rendered obvious by Leclerc in view of Moffat to include a visible camera for measuring pigmentation and skin thickness, as taught by Ferolito and Cotton respectively, in order to predictably improve phototherapy by providing unique patient parameters to appropriately tailor the phototherapeutic treatment to the patient.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Lipman (US 6,659,964) discloses a sonar-controlled phototherapy device wherein the device provides a controlled amount of energy at the target site when the distance of a light source to the target site changes but remains within an effective distance range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 June 2021